DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 02/08/2022.
Applicant’s cancelation of claims 1 is acknowledged and require no further examining.  Claims 2-17 are pending and examined below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 9, and 10 of U.S. Patent No. 9,402,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the US Patent disclose an end effector comprising a cartridge and an elongate member, wherein the elongate member includes openings and perforations, and claim 9 of the US Patent disclose a cartridge, an elongate member, pushers, and a drive member.  Therefore, claim 5 in view claim 9 disclose all the same limitations as claimed in claim 2 of the present application.  Claim 6 in view of claim 9 disclose all the same limitations as claimed in claim 4 of the present application, Claim 5 in view of claims 9 and 2 disclose all the same limitations as claimed in claim 5 of the present application, and Claim 5 in view of claim 10 disclose all the same limitations as claimed in claim 7 of the present application.

Claims 2, 4-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,639,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the US Patent disclose all the limitations as claimed in claims 2, 4-7 and 10 of the present application.

Claims 2, 4-6, and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4 and 13 of U.S. Patent No. 10,702,268. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 disclose all the same limitations as claimed in claims 2, 4-6, and 8-10 of the present application.  Claim 1 disclose all the same limitations as claimed in claim 11-13 of the present application, claim 2 disclose all the same limitations as claimed in claim 14 of the present application, claim 3 disclose all the same limitations as claimed in claim 15 of the present application, and claim 4 disclose all the same limitations as claimed in claim 16 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Hueil et al. (7819296) in view of references Richards et al. (4969591) and Knodel (8070036).
Regarding claim 2, Hueil et al. disclose an end effector (3016’) for a surgical stapling apparatus (10), said end effector (3016’) comprising:
a cartridge (220) defining a channel (218) extending longitudinally therethrough and a plurality of slots (225) extending through an upper surface thereof;
a plurality of pushers (column 41 lines 41-46) disposed within the cartridge (220),
wherein the plurality of pushers (column 41 lines 41-46) adapted to support a plurality of fasteners (column 41 lines 33-34);
a drive member (234) movable through the cartridge (220) and adapted to engage the plurality of pushers (column 41 lines 41-46) to urge the plurality of fasteners (column 41 lines 33-34) through the plurality of slots (225) of the cartridge (220).
(Figure 94, 99 and Column 41 lines 22-24, 33-46)
However, Hueil et al. do not disclose an elongate member having a plurality of openings and perforations, wherein the elongate member forms a loop.
Richards et al. disclose a surgical stapling apparatus comprising a flexible elongated member (20) having a plurality of openings (42, 44, 46, 48) and a plurality of surgical fasteners (21), wherein the surgical stapling apparatus discharges a surgical fastener (21) from the ejection slot (118) and the elongated member (20) is shifted so the next surgical fastener (21) is aligned with the ejection slot (118). (Figure 2, 3A and Column 3 lines 34-39, Column 4 lines 19-27, Column 12 lines 1-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical stapling apparatus of Hueil et al. to include the elongated member since column 12 lines 10-14 of Richards et al. states that such a modification would allow the staple insertion process to be repeated.
Knodel disclose a surgical stapling apparatus comprising: a housing (6), a cartridge (4) extending from the housing (6); and an elongated member (16), wherein the elongated member (16) extends distally from the housing (6) through the cartridge (4), curves around a pulley (18), and extends proximally towards the housing (6) through the cartridge (4), thereby forming a loop. (Figure 7, 12 and Column 8 lines 23-28, Column 9 lines 5-8)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elongated member of Richards et al. by forming a loop through the cartridge as taught by Knodel, since column 8 lines 32-36 of Knodel states such a modification would allow the elongated member to translate in a proximal direction after the surgical fastener is been fired.
Regarding claim 3, Hueil et al. is the plurality of slots of the cartridge are arranged in a plurality of longitudinally extending rows. (Figure 99)  When modifying Hueil et al. in view of Richards et al., the plurality of openings of the elongate member are interpreted to be arranged to align the staple with the plurality of slots.  
Therefore, Huiel et al. modified by Richards et al. and Knodel is interpreted to disclose the plurality of openings of the elongate member is arranged in a plurality of longitudinally extending rows.
Regarding claim 4, Hueil et al. modified by Richards et al. and Knodel disclose each opening and perforation of the plurality of openings and perforations include a pair of holes (Richards et al. – 42, 44) and a slit (Richards et al. – 46, 48). (Richards et al. – Figure 2)
Regarding claim 5, Hueil et al. modified by Richards et al. and Knodel disclose the elongate member (Richards et al. – 20) is formed of flexible material. (Richards et al. – Column 3 lines 34-39) (Knodel – Column 8 lines 32-38)
Regarding claim 6, Hueil et al. modified by Richards et al. and Knodel disclose the drive member (Hueil et al. – 234) includes an actuating member (Hueil et al. – 212) extending proximally therefrom, wherein the actuating member (Hueil et al. – 212) is adapted to move the drive member (Hueil et al. – 234) through the cartridge (Hueil et al. – 220). (Hueil et al. – Column 41 lines 12-18)
Regarding claim 10, Hueil et al. modified by Richards et al. and Knodel disclose an actuation mechanism (Hueil et al. – 212) operatively coupled to the drive member (Hueil et al. – 234) to cause displacement of the drive member (Hueil et al. – 234). (Hueil et al. – Column 41 lines 12-18)
Regarding claim 17, Hueil et al. modified by Richards et al. and Knodel disclose the drive member (Hueil et al. – 234) is operatively disposed within the loop of the elongated member (Richards et al. – 20). (Knodel – Figure 12 and Column 10 lines 14-18)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Hueil et al. (7819296) in view of references Richards et al. (4969591) and Knodel (8070036) as applied to claim 2 above, and further in view of reference Kostrzewski (2013/0001270).
Regarding claim 8, Hueil et al. modified by Richards et al. and Knodel disclose the claimed invention as stated above but do not disclose the drive member including an upper surface and a lower surface defining an inclined slot and the pushers include a post.
Kostrzewski disclose an end effector (230) comprising a drive member (820) and a plurality of pushers (800), wherein each pusher (800) comprises a post (802), and wherein the drive member comprises a slot (822) including a upper surface (826) and an opposite lower surface (824) such that the post is interposed between the upper and lower surfaces of the slot (822). (Figure 12,13 and Page 3 paragraph 41, 43, 44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pushers and the drive member of Hueil et al. by incorporating the posts and slot since page 1 paragraph 12 of Kostrzewski states such a modification would allow the drive member to drive the pusher toward and away from the anvil.

Response to Arguments
Applicant’s cancelation of claims 1 is acknowledged and require no further examining.  Claims 2-17 are pending in the application.

In response to the arguments of the rejections on the ground of nonstatutory double patenting, Applicant did not amend the claims nor file a terminal disclaimer addressing the double patenting.  Therefore, the rejections on the ground of nonstatutory double patenting are maintained.

In response to the arguments of the objections towards the Drawings, in view of the amendments to the Claims, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Hueil et al. (7819296) modified by reference Richards et al. (4969591), Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Knodel (8070036).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 28, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731